Citation Nr: 9911326	
Decision Date: 04/27/99    Archive Date: 05/06/99

DOCKET NO.  94-23 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral eye 
disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to 
March 1977.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan. 

The case was remanded by the Board for further development in 
May 1996.  Attempts to obtain medical records from a United 
States Army Hospital in Germany as well as attempts to obtain 
earlier VA medical records were unsuccessful.  The 
development has been completed to the extent possible and the 
veteran's appeal is ready for consideration by the Board.
 

FINDINGS OF FACT

1.  An unappealed rating decision dated in May 1990 denied 
entitlement to service connection for bilateral eye 
disability.

2.  The evidence received since the May 1990 decision is 
either cumulative or duplicative of the evidence previously 
of record or is not so significant by itself or with the 
evidence previously of record that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence to reopen the veteran's claim for 
service connection for bilateral eye disability has not been 
received.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to service 
connection for bilateral eye disability.  The veteran's claim 
was originally denied in an unappealed May 1990 rating 
decision.  Evidence on file at the time of the May 1990 
rating decision consisted of service medical records, VA 
medical records, VA examination reports, private medical 
evidence, and prison medical evidence.

The veteran complained of cold in his left eye in November 
1976.  The assessment was upper respiratory infection and 
purulent bronchitis.  The service medical records do not note 
any eye disability.  The February 1977 discharge examination 
revealed the veteran to have normal eyes with 20/20 vision in 
both eyes.

VA inpatient and outpatient records dated from June 1977 to 
December 1979 contain one reference to the veteran's eyes.  A 
June 1977 record indicates that the veteran complained that 
both eyes under the lids were painful and that he had 
brownish spots on both eyes.  The assessment included rule 
out visual defect.  The veteran was referred to the eye 
clinic.  There is no record that the veteran was seen at an 
eye clinic at that time.

On a November 1977 VA examination report the veteran was 
noted to have at least six to eight plus or minus refractive 
error in his right eye and more than that in his left eye.  
Otherwise, the eye examination was normal.

A November 1979 VA examination report makes no reference to 
the veteran's eyes.

Prison medical records dated from June 1979 to September 1979 
make no reference to the veteran's eyes.  

VA inpatient and outpatient treatment records dated from 
April 1984 to August 1986 indicate that the veteran had 
uveitis of the eyes.  A September 1984 VA record indicates 
that the veteran had had chronic uveitis for three years.

A March 1986 letter from the University of Michigan Medical 
Center indicates that the veteran had bilateral severe 
anterior uveitis of unknown etiology.  A November 1986 letter 
from Dennis M. Tibble, M.D, indicates that the veteran gave a 
history of long standing uveitis and cataracts.  A March 1990 
letter from Dr. Tibble indicates that the veteran was legally 
blind from longstanding chronic uveitis in both eyes.

Based on the above evidence, the veteran's claim was denied 
in the May 1990 RO decision.  The RO noted that the veteran's 
bilateral eye disability, chronic uveitis, was not shown to 
have been incurred in or aggravated by military service.  The 
RO sent a letter to the veteran in May 1990 informing him of 
the denial of his claim and his appellate right with respect 
thereto.  The veteran did not appeal this decision.

Generally, a claim which has been denied in an unappealed 
rating decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105 (West 1991).  The exception to this rule 
is 38 U.S.C.A. § 5108 which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  For the purpose of determining whether a claim 
should be reopened, the credibility of the evidence added to 
the record is generally to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  Laypersons, however, are not 
qualified to render medical opinions, and despite the 
presumption of credibility, such lay statements regarding 
medical etiology cannot serve to reopen a previously denied 
claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The evidence received since the May 1990 rating decision 
consists of lay statements, a transcript of an August 1994 
hearing before the RO, and private medical records dated from 
October 1985 to October 1996.  

The private medical records include duplicates of records 
received prior to the May 1990 rating action.  The non-
duplicative records reveal continuing treatment for a 
bilateral eye disability.  It relates to the status of the 
veteran's eyes many years after the veteran's discharge from 
service and documents no medical opinion suggesting that the 
veteran's bilateral eye disability is etiologically related 
to service.  Therefore, the medical evidence added to the 
record is not material.

In November 1993 the veteran submitted lay statements from 
two friends and a lay statement from his father.  These 
people stated that the veteran was in good health and had 
20/20 vision prior to service.  They further stated that upon 
returning from service the veteran began to have trouble with 
his vision.  

The veteran appeared before a hearing officer in August 1994.  
He stated that he was loading a drum of chemicals aboard a 
truck during service.  The drum rolled off the truck and was 
punctured.  The chemicals sprayed on to his eyes, nose and 
mouth.  The veteran testified that he swallowed some of the 
chemicals.  The veteran attributed his bilateral eye 
disability to exposure to the chemicals that spilled on him.
 
As noted above, lay persons are not competent to provide 
medical opinions.  Therefore, the lay evidence added to the 
record is not material.

Since none of the new evidence received since the May 1990 
rating decision is material, the Board must conclude that 
reopening of the veteran's claim is not in order.




ORDER

New and material evidence not having been received, reopening 
of a claim for service connection for bilateral eye 
disability is denied.


		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals


 

